Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 1, 2016

                                    No. 04-15-00437-CV

                             Larry A. VICK and Linda H. Vick,
                                        Appellants

                                             v.

FLORESVILLE INDEPENDENT SCHOOL DISTRICT, City of Floresville, Wilson County,
Linebarger Goggan Blair & Sampson, LLP, Rashay K. Chapa, Wilson County Appraisal District,
                                       Appellees

                From the 218th Judicial District Court, Wilson County, Texas
                           Trial Court No. 14-08-0504-CVW-A
                        Honorable Russell Wilson, Judge Presiding


                                       ORDER

Sitting:     Karen Angelini, Justice
             Patricia O. Alvarez, Justice
             Jason Pulliam, Justice


     The panel has considered the appellants’ motion for rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court